UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:1-9109 RAYMOND JAMES FINANCIAL, INC. (Exact name of registrant as specified in its charter) Florida No.59-1517485 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 880 Carillon Parkway, St. Petersburg, Florida 33716 (Address of principal executive offices)(Zip Code) (727) 567-1000 (Registrant's telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. 126,502,440 shares of Common Stock as of May 4, 2011 RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES Form 10-Q for the Quarter Ended March 31, 2011 INDEX PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Financial Condition as of March 31, 2011 and September 30, 2010 (Unaudited) 3 Condensed Consolidated Statements of Income and Comprehensive Income for the Three and Six Month Periods Ended March 31, 2011 and March 31, 2010 (Unaudited) 4 Condensed Consolidated Statements of Changes in Shareholders’ Equity for the Six Months Ended March 31, 2011 and March 31, 2010 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended March 31, 2011 and March 31, 2010 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 44 Item 3. Quantitative and Qualitative Disclosures about Market Risk 73 Item 4. Controls and Procedures 80 PART II. OTHER INFORMATION Item 1. Legal Proceedings 81 Item 1A. Risk Factors 81 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 82 Item 3. Defaults upon Senior Securities 82 Item 5. Other Information 82 Item 6. Exhibits 83 Signatures 84 2 PART IFINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) March 31, 2011 September 30, 2010 ($ in thousands) Assets: Cash and cash equivalents $ $ Assets segregated pursuant to regulations and other segregated assets Securities purchased under agreements to resell and other collateralized financings Financial instruments, at fair value: Trading instruments Available for sale securities Private equity and other investments Receivables: Brokerage clients, net Stock borrowed Bank loans, net Brokers-dealers and clearing organizations Other Deposits with clearing organizations Prepaid expenses and other assets Investments in real estate partnerships - held by variable interest entities Property and equipment, net Deferred income taxes, net Goodwill Total Assets $ $ Liabilities and equity: Trading instruments sold but not yet purchased, at fair value $ $ Securities sold under agreements to repurchase Payables: Brokerage clients Stock loaned Bank deposits Brokers-dealers and clearing organizations Trade and other Other borrowings - Accrued compensation, commissions and benefits Loans payable related to investments by variable interest entities in real estate partnerships Corporate debt Total Liabilities Commitments and contingencies (See Note 12) Equity Preferred stock; $.10 par value; authorized 10,000,000 shares; issued and outstanding -0- shares - - Common stock; $.01 par value; authorized 350,000,000 shares; issued 130,243,288 at March 31, 2011 and 128,620,429 at September 30, 2010 Shares exchangeable into common stock; -0- at March 31, 2011 and 243,048 atSeptember 30, 2010 - Additional paid-in capital Retained earnings Treasury stock, at cost; 3,993,636 common shares at March 31, 2011 and 3,918,492 common shares at September 30, 2010 ) ) Accumulated other comprehensive income ) Total equity attributable to Raymond James Financial, Inc. Noncontrolling interests Total Equity Total Liabilities and Equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements (Unaudited). 3 RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) Three Months Ended March 31, Six Months Ended March 31, ($ in thousands, except per share amounts) Revenues: Securities commissions and fees $ Investment banking Investment advisory fees Interest Net trading profits Financial service fees Other Total Revenues Interest expense Net Revenues Non-interest expenses: Compensation, commissions and benefits Communications and information processing Occupancy and equipment costs Clearance and floor brokerage Business development Investment sub-advisory fees Bank loan loss provision Other Total Non-interest Expenses Income including noncontrolling interests and before provision for income taxes Provision for income taxes Net income including noncontrolling interests Net (loss) income attributable to noncontrolling interests ) ) Net Income Attributable to Raymond James Financial, Inc. $ Net Income per Common Share-Basic $ Net Income per Common Share-Diluted $ Weighted-Average Common Shares Outstanding-Basic Weighted-Average Common and Common Equivalent Shares Outstanding-Diluted Net income attributable to Raymond James Financial, Inc. $ Other comprehensive income, net of tax: (1) Change in unrealized gain on available for sale securities and non-credit portion of other-than-temporary impairment losses Change in currency translations Total Comprehensive Income $ Other-than-temporary impairment: Total other-than-temporary impairment, net $ ) $ ) $ ) $ ) Portion of (recoveries) losses recognized in other comprehensive income (before taxes) Net Impairment Losses Recognized in Other Revenue $ ) $ ) $ ) $ ) The components of other comprehensive income, net of tax are attributable to Raymond James Financial, Inc.None of the components of other comprehensive income are attributable to noncontrolling interests. See accompanying Notes to Condensed Consolidated Financial Statements (Unaudited). 4 RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (Unaudited) Six Months Ended March 31, ($ in thousands) Common stock, par value $.01 per share: Balance, beginning of year $ $ Issued (1) 20 3 Balance, end of period Shares exchangeable into common stock: Balance, beginning of year Exchanged (1) ) ) Balance, end of period - Additional paid-in capital: Balance, beginning of year Employee stock purchases Exercise of stock options and vesting of restricted stock units, net of forfeitures Restricted stock, stock option and restricted stock unit expense Excess tax benefit from share-based payments ) ) Other (1) 18 Balance, end of period Retained earnings: Balance, beginning of year Net income attributable to Raymond James Financial, Inc. Cash dividends ) ) Other - Balance, end of period Treasury stock: Balance, beginning of year ) ) Purchases/Surrenders ) ) Exercise of stock options and vesting of restricted stock units, net of forfeitures ) Balance, end of period ) ) Accumulated other comprehensive income: (2) Balance, beginning of year ) ) Net unrealized gain on available for sale securities and non-credit portion of other-than-temporary impairment losses (3) Net change in currency transactions Balance, end of period ) Total equity attributable to Raymond James Financial, Inc. $ $ Noncontrolling interests: Balance, beginning of year $ $ Net (loss) income attributable to noncontrolling interests ) Capital contributions Distributions ) ) Other ) Balance, end of period Total Equity $ $ During the three months ended March 31, 2011, approximately 243,000 exchangeable shares were exchanged for common stock on a one-for-one basis. The components of other comprehensive income are attributable to Raymond James Financial, Inc.None of the components of other comprehensive income are attributable to noncontrolling interests. Net of tax. See accompanying Notes to Condensed Consolidated Financial Statements (Unaudited). 5 RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended March 31, (in thousands) Cash flows from operating activities: Net income attributable to Raymond James Financial, Inc. $ $ Net (loss) income attributable to noncontrolling interests ) Net income including noncontrolling interests Adjustments to reconcile net income including noncontrolling interests to net cash provided by (used in) operating activities: Depreciation and amortization Deferred Income taxes ) ) Premium and discount amortization on available for sale securities and unrealized/realized gain on other investments ) ) Provisions for loan losses, legal proceedings, bad debts and other accruals Stock-based compensation expense Other ) Net change in: Assets segregated pursuant to regulations and other segregated assets Securities purchased under agreements to resell and other collateralized financings, net of securities sold under agreements to repurchase ) ) Stock loaned, net of stock borrowed ) Brokerage client receivables and other accounts receivable, net ) ) Trading instruments, net ) Prepaid expenses and other assets ) Brokerage client payables and other accounts payable ) Accrued compensation, commissions and benefits ) ) Purchase and origination of loans held for sale, net of proceeds from sale of securitizations and loans held for sale ) Excess tax benefits from stock-based payment arrangements ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Additions to property and equipment ) ) Decrease in loans, net Redemption of Federal Home Loan Bank stock, net - Sales (Purchases) of private equity and other investments, net ) Decrease in securities purchased under agreements to resell - Purchases of available for sale securities ) - Available for sale securities maturations and repayments Sales of available for sale securities - Investments in real estate partnerships held by variable interest entities, net of other investing activity ) ) Net cash provided by investing activities Cash flows from financing activities: Proceeds from borrowed funds, net - 70 Repayments of borrowings, net ) ) Repayments of borrowings by variable interest entities which are real estate partnerships ) ) Proceeds from capital contributed to variable interest entities which are real estate partnerships Exercise of stock options and employee stock purchases Decrease in bank deposits ) ) Purchase of treasury stock ) ) Dividends on common stock ) ) Excess tax benefits from stock-based payment arrangements Net cash used in financing activities ) ) Currency adjustment: Effect of exchange rate changes on cash Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and Cash Equivalents at End of Period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ Non-cash transfers of loans to other real estate owned $ $ See accompanying Notes to Condensed Consolidated Financial Statements (Unaudited). 6 RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, 2011 NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements include the accounts of Raymond James Financial, Inc. (“RJF”) and its consolidated subsidiaries that are generally controlled through a majority voting interest. RJF is a holding company headquartered in Florida whose subsidiaries are engaged in various financial service businesses; as used herein, the terms “our,” “we” or “us” refer to RJF and/or one or more of its subsidiaries. In addition, we consolidate any variable interest entity (“VIE”) in which we are the primary beneficiary. Additional information on these VIEs is provided in Note 7 of these Notes to Condensed Consolidated Financial Statements. When we do not have a controlling interest in an entity, but we exert significant influence over the entity, we apply the equity method of accounting. All material intercompany balances and transactions have been eliminated in consolidation. Certain financial information that is normally included in annual financial statements prepared in accordance with generally accepted accounting principles in the United States of America ("GAAP") but not required for interim reporting purposes has been condensed or omitted. These unaudited condensed consolidated financial statements reflect, in the opinion of management, all adjustments necessary for a fair presentation of the consolidated financial position and results of operations for the interim periods presented. The nature of our business is such that the results of any interim period are not necessarily indicative of results for a full year. These unaudited condensed consolidated financial statements should be read in conjunction with Management’s Discussion and Analysis and the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended September 30, 2010, as filed with the United States of America (“U.S.”) Securities and Exchange Commission (the “2010 Form 10-K”). To prepare condensed consolidated financial statements in conformity with GAAP, we must make certain estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates and could have a material impact on the condensed consolidated financial statements. Update of Significant Accounting Policies A summary of our significant accounting policies is included in Note 1 on pages 79 – 90 of our 2010 Form 10-K.Other than as discussed below, there have been no significant changes in our significant accounting policies since September 30, 2010. As of October 1, 2010, we implemented new Financial Accounting Standards Board (“FASB”) guidance regarding the consolidation of VIEs.This new guidance changes the approach to determine a VIE’s primary beneficiary from a quantitative assessment to a qualitative assessment designed to identify a controlling financial interest.This new guidance also increases the frequency of required assessments to determine whether we are the primary beneficiary of any VIEs to which we are a party.Upon adoption of this new guidance, we deconsolidated two low-income housing tax credit (“LIHTC”) funds where we determined we are no longer the primary beneficiary, and consolidated two other LIHTC funds where we determined we are the primary beneficiary under the new guidance.See Note 7 for further discussion. At December 31, 2010, we implemented new FASB guidance which requires enhanced disclosures about our allowance for loan losses and credit quality of our financing receivables. See Note 6 which contains the additional disclosures required under this new guidance specifically pertaining to the financing receivables arising from our bank subsidiary, Raymond James Bank, FSB (“RJ Bank”), including certain additional accounting policy information regarding such balances not previously included in Note 1 – Summary of Significant Accounting Policies on pages 79 – 90 of our 2010 Form 10-K. 7 We also have certain financing receivables that arise from businesses other than our banking business, which are within the scope of the new accounting guidance. Specifically, we make loans to financial advisors and certain revenue producers, primarily for recruiting and retention purposes. Our accounting policies governing this activity, including our policies for determining the allowance for doubtful accounts, are described in Note 1 page 85 of our 2010 Form 10-K. As of March 31, 2011, the outstanding balance of these loans is $224 million, with a related allowance for doubtful accounts of $9.3 million, which are included within Other Receivables on our Condensed Consolidated Statements of Financial Condition. Based upon the nature of these financing receivables, we do not analyze this asset on a portfolio segment or class basis. Further, the aging of this receivable balance is not a determinative factor in computing our allowance for doubtful accounts, as concerns regarding the recoverability of these loans primarily arises in the event that the financial advisor becomes no longer affiliated with us.Of the loan balance referred to above, the portion of the balance associated with financial advisors who are no longer affiliated with us, after consideration of the allowance for doubtful accounts, is approximately $1.9 million. Reclassifications Certain other prior period amounts, none of which are material, have been reclassified to conform to the current presentation. NOTE 2 - CASH AND CASH EQUIVALENTS, ASSETS SEGREGATED PURSUANT TO REGULATIONS, AND DEPOSITS WITH CLEARING ORGANIZATIONS Our cash equivalents include money market funds or highly liquid investments not held for resale with original maturities of 90 days or less. For further discussion of our accounting policies regarding assets segregated pursuant to regulations and other segregated assets, see Note 1 on page 80 of our 2010 Form 10-K. The following are financial instruments that are cash and cash equivalents or other investment balances which are readily convertible into cash: March 31, 2011 September 30, 2010 (in thousands) Cash and cash equivalents: Cash in banks $ $ Money market investments Total cash and cash equivalents (2) Cash and securities segregated pursuant to federal regulations and other segregated assets (3) Deposits with clearing organizations (4) $ $ At September 30, 2010, cash and other segregated assets included additional amounts in order for RJ Bank to meet point-in-time regulatory balance sheet composition requirements related to its qualifying as a thrift institution. The cash in banks and other segregated assets balances at September 30, 2010 included an additional $1.8 billion and $1.3 billion, respectively, resulting from the September 30, 2010 point-in-time requirement.See Note 22 on page 130 of our 2010 Form 10-K for discussion of the September 30, 2010 point-in-time requirement. Of the total, includes $425 million of RJF Parent Company cash and cash equivalents (invested on behalf of the RJF Parent Company by one of its subsidiaries) as of March 31, 2011.At September 30, 2010, the RJF Parent Company had $287 million in cash and cash equivalents (see Note 26 on page 135 of the 2010 Form 10-K for further information). Consists of cash and cash equivalents maintained in accordance with Rule 15c3-3 of the Securities Exchange Act of 1934. Raymond James & Associates, Inc. (“RJ&A”), as a broker-dealer carrying client accounts, is subject to requirements related to maintaining cash or qualified securities in a segregated reserve account for the exclusive benefit of its clients. Additionally, Raymond James Ltd. (“RJ Ltd.”) is required to hold client Registered Retirement Savings Plan funds in trust.The $1.3 billion in other segregated assets at September 30, 2010 related to the point-in-time regulatory balance sheet composition requirements mentioned above was held as collateral by the Federal Home Loan Bank of Atlanta (“FHLB”) securing an overnight advance.On October 1, 2010, the advance was repaid. Consists of deposits of cash and cash equivalents or other short-term securities held by other clearing organizations or exchanges. NOTE 3 - FAIR VALUE For a further discussion of our valuation methodologies for assets, liabilities measured at fair value, and the fair value hierarchy, see Note 1 pages 81 - 84 in our 2010 Form 10-K. There have been no material changes to our valuation methodologies since our year ended September 30, 2010. 8 Assets and liabilities measured at fair value on a recurring basis are presented below: March 31, 2011 Quoted Prices in Active Markets for Identical Assets (Level 1) (1) Significant Other Observable Inputs (Level 2) (1) Significant Unobservable Inputs (Level 3) Netting Adjustments (2) Balance as of March 31, 2011 (in thousands) Assets: Trading instruments: Municipal and provincial obligations $ $ $ $
